Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 7 have been amended. Claims 1 – 11 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa (Pub 20030117532) in view of Patel (Pub 20200014974) in view of in view of Kimimura (Pub 20170366975).

Regarding claim 1, Karasawa discloses projector wireless control system and wireless control method comprising a projection system, (fig 15) comprising a projection device (20 fig 15), a streaming device, (40 fig 15), and a control device, (30 fig 15)
	wherein the projection device comprises a first image input port, (see cable 10 connecting to projection device 20 fig 15) 
the streaming device is electrically connected to the first image input port of the projection device and is coupled to the projection device in a detachable manner, (see streaming device 40 connected via network to projection device 20 via cable 10 fig 15 so that image 70 is displayed). 
However, a control device wherein the control device is a remote controller and comprises a Bluetooth communication interface and an infrared radiation communication interface wherein the control device is configured to selectively and communicatively connect to the streaming device via the Bluetooth communication interface and the infrared radiation communication interface wherein the control device is configured to transmit a first command signal to the streaming device via the Bluetooth communication interface, so that the projection device projects image data from the streaming device is not explicitly disclosed. 
In a similar field of endeavor, Patel discloses a control device wherein the control device is a remote controller and comprises a Bluetooth communication interface and an infrared radiation communication interface wherein the control device is configured to selectively and communicatively connect to the streaming device via the Bluetooth communication interface and the infrared radiation communication interface wherein the control device is configured to transmit a first command signal to the streaming device via the Bluetooth communication interface, so that the projection device projects image data from the streaming device, (Para. [0003] [0018-0019] [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa by incorporating the teachings of Patel for the common purpose of using a remote controller capable of sending commands over different standards and to different network connected devices. 
	

The combination does not disclose a second image input port is not disclosed. 
In a similar field of endeavor, Kimimura discloses display apparatus and display method comprising a second image input port, (either 5 or 6 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa and Patel by incorporating the teachings of Kimimura for the common purpose of allowing the display of content from one or more sources.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Choi (Pub 2005008345).

Regarding claim 2, the combination discloses a projection system. However, an image processing circuit connected to the first and second ports is not disclosed. 
In a similar field of endeavor, Kimimura discloses wherein the projection device comprises: an image processing circuit connected to the first image input port and the second image input port, (image signal processing 12 connected to first and second ports 5 and 6 fig 1) and a processor coupled to the image processing circuit, (processor 13 connected to image signal processing unit 12 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa and Patel by incorporating the teachings of Kimimura for the common purpose of allowing the display of content from one or more sources.
However, the combination does not disclose set a streaming device as a master device and set a projection device as a slave device. 
In a similar field of endeavor, Choi discloses digital audio/video apparatus and method that can perform additional operations wherein the streaming device transmits a first control signal to the processor via the image processing circuit to set the streaming device as a master device and set the projection device as a slave device, (see 400 as streaming device and 300 as projection device fig 4-8; also see processors CPU# 1 and 2 and image processors (302 and 312 for processing signals from streaming device 400 to set master/slave relationship Para. [0060][0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa, Patel and Kimimura by incorporating the teachings of Choi for the common purpose of allowing proper designation among connected devices so that signals are routed correctly.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Nakagawa (Pub 20180088768).
Regarding claim 3, Karasawa in view of Patel in view of 
Kimimura discloses claim 1. However, a power circuit is not disclosed. 
In a similar field of endeavor, Nakagawa discloses wherein the projection device further comprises a power circuit which supplies power to the streaming device, (Para. [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa, Patel and Kimimura by incorporating the teachings of Nakagawa for the common purpose of powering externally connected devices that do not feed from other power supply circuits. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Chen (Pub 20210219118).
Regarding claim 4, Karasawa in view of Patel in view of 
Kimimura discloses claim 1. However, a second command is not disclosed. 
In a similar field of endeavor, Chen discloses and transmitting, by the control device, a second command signal to the streaming device, so that the projection device projects image data transmitted via the second image input port, (see source device 204 fig 4A as streaming device which receives a command signal from a control device 102 using communication interface unit 108 fig 1 which receives second command signal 420 fig 4A so that the sink device, which may comprise a projector, projects image transmitted via the second image input port, (Bluetooth connecting source device 206 at 424 fig 4A). Therefore, it would have been obvious to one of ordinary skill in the art to modify Karasawa as modified by Patel and Kimimura by incorporating the teachings of Chen for the common purpose of switching among image sources. 

Regarding claim 5, Karasawa in view of Patel in view of 
Kimimura discloses claim 1. However, a first image interface corresponding to the first image input port and a second interface corresponding to the second image input port is not disclosed. 
Chen discloses further comprising: displaying a multimedia interface by the projection device, wherein the multimedia interface comprises a first image interface corresponding to the first image input port and a second image interface corresponding to the second image input port, (fig 2A). Therefore, it would have been obvious to one of ordinary skill in the art to modify Karasawa as modified by Patel and Kimimura by incorporating the teachings of Chen for the common purpose of switching among image sources.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Chen in view of Kim (Pub 20210021904).
Regarding claim 6, Karasawa in view of Patel in view of Kimimura in view of Chen discloses claim 5. However, a Consumer Electronics Control or Digital Display Channel is not disclosed. 
In a similar field of endeavor, Kim discloses image display apparatus and method for operating the same wherein the multimedia interface is displayed and controlled through Consumer Electronics Control or Digital Display Channel. (Figs 1 and 7 and Para. [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa, Patel, Kimimura, and Chen by incorporating the teachings of Kim for the common purpose of exchanging audio, video, and additional data between connected devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura.
Regarding claim 7, Karasawa discloses projector wireless control system and wireless control method comprising a projection method, executed by a projection system, the projection system, (fig 15) comprising a projection device (20 fig 15), a streaming device, (40 fig 15), and a control device, (30 fig 15) wherein the projection method comprises: 
transmitting, by the control device, a first command signal to the streaming device, so that the projection device projects image data from the streaming device, (Para. [0005] control device 30 sending control information to server 30 so that projector 20 projects images)
wherein the projection device comprises a first image input port, (111 fig 1) 
the streaming device is electrically connected to the first image input port of the projection device
 
However, a control device wherein the control device is a remote controller and comprises a Bluetooth communication interface and an infrared radiation communication interface wherein the control device is configured to selectively and communicatively connect to the streaming device via the Bluetooth communication interface and the infrared radiation communication interface wherein the control device is configured to transmit a first command signal to the streaming device via the Bluetooth communication interface, so that the projection device projects image data from the streaming device is not explicitly disclosed. 
In a similar field of endeavor, Patel discloses a control device wherein the control device is a remote controller and comprises a Bluetooth communication interface and an infrared radiation communication interface wherein the control device is configured to selectively and communicatively connect to the streaming device via the Bluetooth communication interface and the infrared radiation communication interface wherein the control device is configured to transmit a first command signal to the streaming device via the Bluetooth communication interface, so that the projection device projects image data from the streaming device, (Para. [0003] [0018-0019] [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa by incorporating the teachings of Patel for the common purpose of using a remote controller capable of sending commands over different standards and to different network connected devices. 

However, a second port is not disclosed. 
In a similar field of endeavor, Kimimura discloses display apparatus and display method comprising a second image input port, (either 5 or 6 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa and Patel by incorporating the teachings of Kimimura for the common purpose of allowing the display of content from one or more sources.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Choi.
Regarding claim 8, Karasawa in view of Patel in view of Kimimura discloses claim 7. Kimimura further discloses wherein the projection device comprises an image processing circuit connected to the first image input port and the second image input port, (image signal processing 12 connected to first and second ports 5 and 6 fig 1) and a processor coupled to the image processing circuit, (processor 13 connected to image signal processing unit 12 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa and Patel by incorporating the teachings of Kimimura for the common purpose of allowing the display of content from one or more sources.
However, the combination does not disclose set a streaming device as a master device and set a projection device as a slave device. 
In a similar field of endeavor, Choi discloses digital 
audio/video apparatus and method that can perform additional operations wherein the projection method further comprises: transmitting, by the streaming device and the image processing circuit, a first control signal to the processor to set the streaming device as a master device and set the projection device as a slave device.  (302 and 312 for processing signals from streaming device 400 to set master/slave relationship Para. [0060][0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa as modified by Patel and Kimimura and Chen by incorporating the teachings of Choi for the common purpose of allowing proper designation among connected devices so that signals are routed correctly. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Nakagawa.
Regarding claim 9, Karasawa in view of Patel in view of 
Kimimura claim 7. However, a power circuit is not disclosed. 
	In a similar field of endeavor, Nakagawa discloses wherein the projection device further comprises a power circuit which supplies power to the streaming device.  (Para. [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa, Patel and Kimimura by incorporating the teachings of Nakagawa for the common purpose of powering externally connected devices that do not feed from other power supply circuits. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Chen.

Regarding claim 10, Karasawa in view of Patel in view of Kimimura discloses claim 7. However, first and second image input ports are not disclosed. 
In a similar field of endeavor, Chen discloses further comprising: displaying a multimedia interface by the projection device, wherein the multimedia interface comprises a first image interface corresponding to the first image input port and a second image interface corresponding to the second image input port, (fig 2A). Therefore, it would have been obvious to one of ordinary skill in the art to modify Karasawa as modified by Patel and Kimimura by incorporating the teachings of Chen for the common purpose of switching among image sources.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Patel in view of Kimimura in view of Chen in view of Kim.

Regarding claim 11, Karasawa in view of Patel in view of 
Kimimura in view of Chen discloses claim 10. However, a Consumer Electronics Control or Digital Display Channel is not disclosed. 
In a similar field of endeavor, Kim discloses image display 
apparatus and method for operating the same wherein the multimedia interface is displayed and controlled through Consumer Electronics Control or Digital Display Channel. (Figs 1 and 7 and Para. [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Karasawa, Patel, Kimimura, and Chen by incorporating the teachings of Kim for the common purpose of exchanging audio, video, and additional data between connected devices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422